Citation Nr: 1517356	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  07-11 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the appellant's income for the years 2005 to the present is excessive for VA purposes for entitlement to improved death pension benefits.


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to February 1969.  He passed away in June 2005; the appellant is considered his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Detroit, Michigan.  In January 2011, the Board issued a decision finding that the appellant met the criteria to be recognized as the Veteran's surviving spouse for death benefit purposes, and remanded the question of whether her income was excessive to be eligible for death pension.  That development was completed.


FINDINGS OF FACT

The appellant's countable income has exceeded the maximum limit for nonservice-connected death pension benefits for each annualization period since 2005.


CONCLUSION OF LAW

The criteria to establish nonservice-connected death pension benefits for the annualization periods since 2005 have not been met. 38 U.S.C.A. §§ 1503, 1521, 1541, 5107 (West 2014); 38 C.F.R. §§ 3.3(b), 3.21, 3.23, 3.271-3.275 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA notified the appellant of the requirements to substantiate her claim for nonservice-connected death pension, and offered her another opportunity to provide additional information regarding her income and expenses since 2005, via letters in April 2007 and July 2011, as well as various decisional documents.  VA also notified the appellant several times of available options for representation in her appeal if she so desired.  In July 2013, VA again requested the appellant to provide additional information regarding her income and expenses, including copies of tax forms or other support evidence if she so desired.  The timing of defect of the post-adjudication notices was cured by subsequent readjudication of the claim, most recently in an October 2014 supplemental statement of the case (SSOC).  

The appellant provided additional information in response to these letters in August 2013, including Medical Expense Reports and Improved Pension Eligibility Verification Reports (EVRs), as well as letters from the Social Security Administration (SSA) regarding her income and any deductions.  In April 2015, the appellant submitted a response to the last SSOC indicating that she had no further information or evidence to submit.  To the extent that the appellant may additional possibly excludable expenses, she has not adequately reported them, despite multiple opportunities to do so.  VA's duty to assist a claimant in the development of a claim is not a one-way street, and the appellant must cooperate with such development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under these circumstances, VA has provided adequate notice and assistance, and another remand is not required in this case.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Basic entitlement to nonservice-connected death pension for a surviving spouse exists if (1) the Veteran had qualifying service, or was receiving or entitled to receive compensation or retired pay for a service-connected disability based on wartime service at time of death; and (2) the claimant meets the net worth requirements of § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1521, 1541, 1543; 38 C.F.R. § 3.3(b)(4).

The Board determined in January 2011 that the appellant satisfied the requirements of a surviving spouse.  She has not remarried since that time.  Additionally, the Veteran had qualifying service, as he served for more than 90 days during a period of war.  See 38 C.F.R. § 3.3(a)(3),(b)(4).  

As discussed below, however, the appellant's countable income has exceeded the applicable MAPR for all periods since her November 2005 claim.  Nonservice-connected death pension is not payable to a claimant whose annual income exceeds the limitations as set forth in 38 C.F.R. § 3.23, or if it is reasonable that some part of the claimant's estate be consumed for his or her maintenance.  See 38 U.S.C.A. §§ 1521, 1541, 1543; 38 C.F.R. § 3.3(b)(4).  In light of the appellant's income levels, it is unnecessary to discuss the provisions concerning net worth in this case. 

In determining income for the purposes of nonservice-connected death pension, payments of any kind from any source shall be counted as income during the annualization period in which they are received, except for certain listed exclusions.  Countable income and excludable expenses are based on 12-month annualization periods for death pension.  38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272.  

As pertinent to this case, for a nonservice-connected death after separation from service, where a claim is received on or after December 10, 2004, the effective date for an award of pension will be the first day of the month in which the Veteran's death occurred if the claim is received within one year after the date of death; otherwise, the effective date is the date the claim was received.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(c)(3).  The appellant's claim was received in November 2005, within one year after the Veteran's death in June 2005.

Accordingly, for her original claim for death pension, the initial annualization period in which income will be counted extends from the date of alleged entitlement, i.e., the Veteran's date of death of June [redacted], 2005, through the end of the month that is 12 months after that date, i.e., June 31, 2006.  After the initial year, countable income is generally based on the calendar year; therefore, the second annualization period would be from January 1, 2006, through December 31, 2006, and so on for subsequent annual periods (years).  See M21-1 MR V.i.3.A.3.c.

The income limits, or maximum annual pension rates (MAPR) are specified in 38 U.S.C.A. §§ 1521 and 1542, as increased from time to time under 38 U.S.C.A. § 5312.  The rates of death pension benefits are published in tabular form in appendix B of Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21.  The MAPR varies depending on the number of dependents a claimant has.

In this case, in her November 2005 claim for death pension, the appellant denied having any dependents, indicating that her children were all over 18.  

In August 2011, the appellant submitted expense reports for 2005, 2006, 2007, 2008, 2009, and 2011.  In these reports, she identified two dependents: a younger son who was 17 years old in 2005, and an older son who was 27 years old in 2005.  The appellant indicated that the younger son was living with her for every year except for 2010, and that she contributed $150 for his support in 2010.  The appellant indicated that the older son was not living with her for any year except for 2007, and that she contributed $200 or $300 for his support in the other years.  She also reported a one-time expense of $15 for education of the children in 2011.  

In November 2011, the appellant submitted another expense report, again indicating that her younger son was living with her and her older son was not living with her and she was not contributing any amount for his support.  The appellant also indicated that she did not expect to have any educational expenses for her children.

In August 2013, the appellant submitted multiple copies of an eligibility verification report (EVR) indicating that she had no unmarried, dependent children.  

Although the appellant has characterized her sons as her "dependents" at various times, the evidence does not establish that they were dependents for VA purposes, so as to affect the calculations for death pension purposes.  Rather, the appellant's sons were both 18 years or older, and there is no indication that they would otherwise meet VA's criteria for a dependent child by being permanently incapable or self-support before age 18 or by continuing in a qualifying education or training program prior to age 23.  It is unclear what the appellant was referring to as a "one-time" education expense of $15 for her sons in 2011, but the evidence does not show that her son was younger than 23 years old was in a qualifying education or training program.  See 38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57(a), 3.356.

Accordingly, the applicable MAPR is for a surviving spouse with no dependents.  During the periods on appeal, those MAPRs were as follows: 
- $8,630, effective December 1, 2004; 
- $7,094, effective December 1, 2005; 
- $7,329, effective from December 1, 2006; 
- $7,498, effective December 1, 2007; 
- $7,933, effective December 1, 2008, to November 30, 2011; 
- $8,219, effective December 1, 2011; 
- $8,359, effective December 1, 2012; and 
- $8,485, effective December 1, 2013.  

To be able to deduct unreimbursed medical expenses from income, they must have exceeded five percent of the MAPR, which was $340, $354, $366, $375, $397 (effective from December 2008 to 2011), $410, $417, and $424 (as of December 1, 2013).  See 38 C.F.R. § 3.23(a)(5); M21-1 MR, Part I, Appendix B, Section A.

Throughout the appeal, the appellant has reported income of salary from her prior employment (through March 31, 2006), disability income from the SSA, disability income from her prior employer, and SSA income as the Veteran's survivor.  The exact amounts as shown by the available evidence will be summarized below.

VA regulations provide that civilian compensation for injury or death paid by the U.S. Department of Labor, Federal or State workers' compensation programs or employer's liability statutes, or the Social Security Administration (SSA), will be included in income.  See 38 C.F.R. § 3.271(g).  Retirement benefits from the SSA are not specifically excluded under 38 C.F.R. § 3.272 and, therefore, they are included as countable income.  In general, the VA pension income limits track SSA benefits exactly.  See 38 C.F.R. § 3.27 (providing for automatic adjustment of improved pension when there is a cost-of-living increase for SSA benefits).  Accordingly, all of the appellant reported income is countable for pension purposes.

Although the Veteran died within the year prior to the appellant's claim, the appellant has not reported paying for any expenses of his last illness or burial.  See 38 C.F.R. § 3.272(h) (allowing exclusion from income of such expenses paid by the claimant to the extent that they are not reimbursed under 38 U.S.C.A. Chapter 23).

The evidence shows that the appellant had health insurance through her prior employer and then through Medicare Advantage.  In this regard, unreimbursed medical expenses in excess of five percent of the MAPR, including health insurance premiums, may be excluded from the appellant's income for the same 12-month annualization period, to the extent they were paid by her.  See 38 C.F.R. § 3.272(g).  

There is no evidence, however, to show that the appellant paid health insurance premiums or other medical bills out of pocket so as to be able to exclude any such amounts from her countable income.  In her November 2006 notice of disagreement, the appellant indicated that she did not fill out the form for excludable medical expenses because she had not paid any medical expenses to that date as a result of her limited income.  The appellant's former employer indicated in a May 2006 letter that she had been paid for one day in April 2006, which was applied to her health insurance premium; therefore, that income and unspecified health insurance premium amount effectively cancelled each other out.  In a December 2006 letter, the SSA indicated that there were no deductions for medical insurance premiums from the appellant's monthly SSA payment amounts.  

In a January 2007 medical expense report, the appellant identified her health insurance company but indicated that she did not pay any medical bills from her own pocket; she did not indicate any amounts paid for health insurance premiums.

Similarly, in August 2011, the appellant submitted a letter indicating that she was in receipt of Medicare Part A and Part B, both effective as of July 1, 2008.  She has not provided any information regarding any health insurance premiums for such coverage.  Instead, a letter from her health insurance provider indicated that she was covered for the year 2012 under a Medicare Advantage insurance plan.

In January 2012, the appellant submitted a medical expense report signed in November 2011.  In the box for "amount paid by you," she wrote "yes" next to Medicare (Part B), and "no" next to private medical insurance; no amounts were provided.  Reports from the SSA indicated that there were no deductions from the appellant's payments for 2012 for medical insurance or prescription drug plan.

Accordingly, there are no reported medical expense deductions.  The appellant also may not deduct contributions to her sons' support because they are not dependents for VA purposes, and there were no other reported allowable exclusions.  Therefore, the appellant's countable income will be the amount of total income (with no reductions because there are no allowable exclusions) for each annualization period.

As explained above, the initial annualization period for the appellant's claim is from the Veteran's date of death of June [redacted], 2005, through the end of the month that is 12 months after that date, or June 31, 2006.  The second annualization period is from January 1, 2006, through December 31, 2006.  The next annualization period is from January 1, 2007, through December 31, 2007, and so on through the present.  

At the time of her November 2005 claim, the appellant was still working and reported an annual income of $27,000.  She was going to have back surgery soon and expected to be out of work; she had applied for SSA disability benefits.  

In a November 2006 notice of disagreement, the appellant again indicated that her income for the year 2005 was $27,000.  She was no longer working as of January 11, 2006, and she reported no income since two months after that date.  The appellant had been approved for SSA disability benefits in August 2006, and she was now receiving $620 per month from SSA under her own name and $161 per month from SSA for benefits through her deceased husband (the Veteran).  

Similarly, in a May 2006 letter, the appellant's employer at that time indicated that she had been out on Family Medical Leave Act (FMLA) leave since January 9, 2006, and her combined leave plan and short-term disability pay ended on March 31, 2006.  The appellant was on medical leave without pay in May 2006.

In light of the above, for the initial annualization period, the appellant's prior salary of $27,000 per year would average out to $2,250 per month for 12 months.  Giving her the benefit of the doubt; and counting from July 2005 through her last date of salary pay on March 31, 2006, the evidence would show at least $18,000 of income to that date.  The appellant indicated that her SSA disability payments started in August 2006, which would be after the end of the initial annualization period on June 30, 2006.  Nevertheless, the appellant's salary income was well in excess of the applicable MAPR for a surviving spouse with no dependents of $8,630, effective from December 1, 2004, or of $7,094, effective from December 1, 2005.  See 38 C.F.R. § 3.23(a)(5); M21-1 MR, Part I, Appendix B, Section A.  Therefore, she is not eligible for nonservice-connected pension payments for this period.

There is an overlap in months for the second annualization period, or from January 1, 2006, through December 31, 2006; the MAPR for this period was $7,094, effective December 1, 2005, and $7,329, effective from December 1, 2006.  See id.  

As noted above, the appellant had salary from her prior employment through March 31, 2006.  There is no indication that her annual salary amount changed from $27,000; this would average to $2,250 per month, and $2,250 per month for the three months of January, February, and March would equal $6,750 in salary.  

The appellant has also reported monthly SSA income since August 2006 of $620 for disability plus $161 for benefits through her deceased husband (the Veteran), or $781 total from the SSA per month.  See November 2006 notice of disagreement.  

A December 2006 letter from the SSA states that, beginning in December 2006, her monthly payment would be $640; this appears to be for her SSA disability payment and would likely be the cost-of-living increase from her prior $620 per month payment.  For subsequent years, there are two letters showing payments of a similar or higher amount for the appellant's disability payment and also a separate lower amount for her SSA payment as the Veteran's surviving spouse.  For example, in September 2012, the appellant submitted reports from the SSA showing that she was receiving two monthly payment amounts for 2012 of $722 and $184; these were each increased by 3.6% over the prior year due to cost-of-living increase.

In light of the above, using the amounts of SSA payments reported by the appellant beginning in August 2006 of $620 for disability plus $161 for survivor benefits, this would total $3,905 in SSA payments for the five months from August to December 2006 ($781 times 5).  The appellant's total income for calendar year 2006 would include her salary from her employment through March 31, 2006, of $6,750; plus her SSA payments of at least $3,905 from August to December 2006; for a total of $10,655.  This exceeds the MAPR of $7,094 effective December 1, 2005.

Alternatively, giving the appellant the benefit of the doubt regarding the onset date of her SSA payments, using the lower SSA amount for December 2006, and counting only since September 2006, four months' of SSA payments at $781 would total $3,124.  This combined with her $6,750 in salary would equal $9,874 for 2006.  Again, as this exceeds the applicable MAPR, pension is not warranted.

For the subsequent annualization periods, the appellant has not provided complete income information.  Nevertheless, based on her income reported for 2012 and 2013, and letters she submitted from the SSA indicating consistent cost-of-living increases for disability and survivor benefit payments, the appellant appears to have continued to receive SSA payments in similar monthly amounts of $781 or higher.

Specifically, in September 2012, the appellant submitted reports from the SSA showing receipt of two monthly payment amounts for 2012 of $722 and $184.

Similarly, in August 2013, the appellant submitted multiple copies of an eligibility verification report (EVR) in which she reported monthly income from SSA of $734 for her disability and $184 as the Veteran's survivor.  She indicated there had been no change in income in the past 12 months.  This appears consistent with the letters submitted by the appellant from the SSA regarding her payment amounts.  

In several August 2013 EVR forms, the appellant also reported $770 of monthly disability income from her prior employer, which she had been receiving every year since 2006 or 2007; her notations as to when these payments started are unclear.

In April 2015, in response to the last SSOC, the appellant indicated that she had no more evidence or information to submit, and requested for her claim to be decided.
 
Considering the available information as summarized above, and using the lowest possible amounts to give the appellant every benefit of the doubt, for each annualization period from calendar year 2007 forward, she continued to receive SSA monthly payments of at least $781 for disability and survivor benefits.  Even counting only those SSA amounts, the appellant had annual income of $9,372 ($781 times 12 months) for 2007, 2008, 2009, 2010, 2011, 2012, 2013, and 2014.  

This amount is higher than the applicable MAPR for each of these years of $7,329, effective from December 1, 2006; $7,498, effective December 1, 2007; $7,933, effective December 1, 2008, to November 30, 2011; $8,219, effective December 1, 2011; $8,359, effective December 1, 2012; and $8,485, effective December 1, 2013.  

Moreover, the appellant also received cost-of-living increases for her SSA payments for some of these years, resulting in even higher annual income the SSA alone.  Therefore, the appellant is not entitled to nonservice-connected death pension due to her excessive income based on her SSA income payments alone.  

Additionally, the appellant has reported another $770 per month of disability income from her prior employer since at least 2007, and possibly since 2006.  This would be an additional $9,240 in annual income ($770 times 12) for each year, which would elevate her income even farther above the applicable MAPR.

Even after resolving reasonable doubt in the appellant's favor where possible, the evidence is not so evenly balanced as to warrant an award of nonservice-connected death pension benefits.  Therefore, the claim must be denied.  See 38 U.S.C.A. §§ 1521, 1541, 5107; 38 C.F.R. §§ 3.271, 272.


ORDER

The appellant's income for the years 2005 to the present has been excessive for VA purposes; and entitlement to improved death pension benefits is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


